Appeal from an order of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered June 16, 2003. The order granted defendant’s motion for summary judgment dismissing the amended complaint and denied plaintiffs cross motion for partial summary judgment on liability in a personal injury action.
*1119It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.